Title: From George Washington to Meshech Weare, 21 August 1781
From: Washington, George
To: Weare, Meshech


                        
                            (Circular)
                            Sir
                            Head Quarters Kings Ferry 21st-24 Augst 1781
                        
                        I feel myself unhappy in being obliged to inform you, that the Circumstances in which I find myself at this
                            late Period, have induced me to make an Alteration of the main Object which was at first adopted, & has hitherto
                            been held in View, for the Operations of this Campaign. It gives me pain to say that the Delay in the several States to
                            comply with my Requisitions of the 24th of May last, on which in a great Measure depended the Hopes of our Success in that
                            Attempt, has been one great & operative Reason to lead to this Alteration. Other Circumstances, it is true, have
                            had their Weight in this Determination—& it may, in the Course of Events, prove happy to the States, that this
                            Deviation from our main Design, has been adopted.
                        The Fleet of the Count de Graasse, with a Body of French Troops on Board, will make its first Appearance in
                            the Cheasapeak—which, should the Time of the Fleets Arrival prove favorable, and should the Enemy under Lord Cornwallis
                            hold their present Position in Virginia, will give us the fairest Opportunity to reduce the whole British Force in the
                            South, & to ruin their boasted Expectations in that Quarter: to effect this desirable Object, it has been judged
                            expedient, taking into Consideration our own present Circumstances, with the Situation of the Enemy in New York &
                            at the Southward, to abandon the Seige of the former, and to march a Body of Troops, consisting of a Detatchment from the
                            American Army, with the whole of the French Troops, immediately to Virginia. With this Detatchment which will be very
                            considerable, I have determined to march myself—The American Troops are already on the West Side of the Hudson, &
                            the French Army will arrive at Kings Ferry this Day—When the whole are crossed, our March will be continued with as much
                            Dispatch as Circumstances will admit.
                        The American Army which will remain in this Department, excepting two light Companys & some few
                            Detatchments, consists of the two New Hampshire Regiments—Ten of Massachusetts & five of Connecticut Infantry—with
                            Sheldons Legion, Cranes Artillery—the State Troops & Militia, which, with proper Exertions of the States, will it
                            is expected, be sufficient to hold the Enemy in Check at New York, & prevent their Ravages on the Frontiers. The
                            Command, during my Absence is given to Major General Heath, who will have the Honor to communicate with the States, on
                            every Occasion which may require their Attention.
                        As the Enemys Force in New York has been for some Time past very considerable, & it is reported with
                            a good Degree of Certainty, that they have lately received a very respectable Reinforcement of German Recruits from
                            Europe, it will be necessary still to send forward a great Part, if not the whole of the Militia requested from your
                            State, in the same Manner as ’tho no Alteration had taken Place in our Measures. you will therefore continue to send on at
                            least 400 Men from your State to the Orders of Genl Heath, with as much Dispatch as possible, unless you should be
                            informed from him that this Number need not to be compleated.
                        On this Occasion, I cannot omit to repeat to you my Opinion, of the absolute Importance of filling your
                            Continental Battalions to their compleat Numbers, for the War, or three Years. Not only our past Experience for a Course
                            of Years, but our present Scituation should strongly inforce the Necessity of this Measure. Every Campaign teaches us the
                            increasing Difficulty & Expence of procuring short-termed Levies, and their decreasing Utility in the Field. The
                            large Reinforcements which the Enemy have this Campaign sent to America, strongly indicates their Expectations of the
                            Continuance of the War—should that be the Case, the best Way to meet them is certainly with a permanent Force. but, should
                            the War be drawing towards a Close, a permanent & respectable Army will give us the happiest Prospects of a
                            favorable Peace. In every View, a permanent Army, should be the great Object of the States to obtain, as they regard sound
                            Policy, Prudence or Economy. I have the Honor to be With very great Regard & Respect Sir Your most Obedient and
                            humble Servant
                        
                            Go: Washington
                        
                        
                            P.S.
                            24th Augst 1781
                            By your Letter of 13th inst. which is just come to hand, it seems that mine of the 15th June last, has
                                not reach’d you; from that Letter, had it come to your hand, you wou’d have been acquainted with the time of the March
                                of your Militia to Camp, and with my Request for an additional number of 250 Men, requested as your Quota, to supply
                                the Deficiency from the State of Pennsilvania—their Militia being order’d to go Southward.
                        

                      
                    